Citation Nr: 0900619	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  08-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

2.  Entitlement to an increased rating for bilateral 
flatfeet, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947, and from January 1951 until his retirement in February 
1972.

Service for varicose veins has been denied by the Regional 
Office (RO) on several occasions, most recently in January 
2005.  He was notified of that determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  Recently, the veteran has submitted 
additional evidence, seeking to reopen his claim for service 
connection for varicose veins.  By rating action dated in 
August 2006, the RO concluded that new and material evidence 
had not been submitted, and the veteran's claim for service 
connection for varicose veins remained denied.  In addition, 
the RO denied his claims for an increased rating for 
bilateral flat feet, and for a total rating based on 
individual unemployability due to service-connected 
disability.  

The veteran has raised a claim of clear and unmistakable 
error in a RO decision denying service connection for 
varicose veins.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 2005 determination concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for varicose veins.

2.  The evidence added to the record since the January 2005 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for varicose veins.

3.  The veteran's bilateral flat feet are not more than 
severe.

4.  Service connection is in effect for 
gastritis/gastroesophageal reflux disease, evaluated as 
30 percent disabling; bilateral flat feet, evaluated as 
30 percent disabling; hemorrhoids, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
for perforated right eardrum, residuals of a tonsillectomy, 
varicocele, scar, plantar lesion of the left foot, scar, 
plantar lesion of the right foot and hearing loss, each 
evaluated as noncompensable.  The combined schedular rating 
is 70 percent.

5.  The veteran completed two years of college and has work 
experience in security, manual labor and as a boxing 
instructor.  He last worked in 1985.

6.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2005, which denied service 
connection for varicose veins, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the January 2005 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for varicose veins.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A rating in excess of 30 percent for bilateral flat feet 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).

4.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2006 letter, VA advised the veteran 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the veteran that new and material evidence was 
needed to reopen the claim for service connection for 
varicose veins, and provided notice to the appellant 
regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
December 2006 letter furnished the veteran the requisite 
information concerning his claim for a total rating, and a 
May 2008 letter addressed the claim for an increased rating.  
In addition, this letter advised the veteran of the evidence 
needed to establish a disability rating and effective date 
for the claims on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, treatment records from the service 
department following service, VA and private medical records, 
including the reports of VA examinations, a statement from 
his family members, and the veteran's testimony at a hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting information and advising VA of medical records.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, 83 F.3d at 
1383.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present appeal, the veteran was 
informed that his claim for service connection for varicose 
veins was denied in a January 2005 rating action.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
varicose veins in October 2001 on the basis that they were 
not shown in service.  The January 2005 determination was 
predicated on a finding that new and material evidence had 
not been received.  

The evidence of record at the time of the January 2005 
determination consisted of the service treatment records, 
private and VA medical records, and service department 
medical records following service. 

The service treatment records are negative for complaints or 
findings pertaining to varicose veins.  The vascular system 
was evaluated as normal on the retirement examination in 
February 1972.  The veteran was seen in a service department 
facility in November 1972, and reported edema and 
discoloration of his legs for two months.  The assessment was 
probably dry skin and neurodermatitis.  He was referred to 
the dermatology clinic.  The referral noted that varicosities 
should be ruled out.  When seen in the dermatology clinic in 
December 1972, a two-month history of a pruritic rash on the 
lower extremities was reported.  Following an examination, 
the impression was probable Schamberg's disease or 
progressive pigmentary dermatosis.  

A past history of varicose veins was noted when the veteran 
was seen in a private facility in June 1998.  Scattered 
varicosities were present in January 2000.  The veteran was 
noted to have multiple bilateral varicose veins in September 
2000.

VA outpatient treatment records disclose that the veteran 
reported in November 2003 that his varicose veins had been 
present since the 1970's.  

The evidence received since the January 2005 determination 
includes a letter from the veteran's wife and children, 
private and VA medical records, duplicates of the service 
department treatment records from 1972, and the testimony of 
the veteran and his spouse at a hearing before the 
undersigned.  

The veteran underwent an intravenous laser obliteration of 
the mid and proximal saphenous vein at a private hospital in 
May 2005.  A long-standing history of progressively enlarging 
varicose veins causing a long-standing history of leg 
swelling and discomfort was reported.  The diagnosis was 
varicose veins with inflammation.

In April 2006, the veteran's wife and children wrote that the 
veteran had had varicose veins since he retired from service.

The additional evidence merely documents that the veteran has 
varicose veins.  The fact remains that varicose veins were 
present at the time of the October 2001 and January 2005 
determinations, and the evidence submitted in conjunction 
with the current claim merely confirms that such a disability 
is present.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the veteran has varicose veins that 
were present in service.  He has not furnished a competent 
medical opinion linking his varicose veins to service.  The 
Board acknowledges the statement received from the veteran's 
family.  Since they are not medical experts, they are not 
competent to express an authoritative opinion regarding 
either the veteran's medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the additional evidence does 
not raise a reasonable possibility that the veteran has 
varicose veins that are related to service, when considered 
in conjunction with the record as a whole.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for varicose 
veins is not reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 50 percent rating will be assigned for bilateral acquired 
flatfoot which is pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
When severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Diagnostic Code 5276.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  On 
the March 2006 VA examination, it was noted that the veteran 
had restricted and painful motion of the feet, and diffuse 
tenderness.  Some weakness was also noted.  There was no 
instability.  He had bilateral angulation at the first 
metatarsophalangeal joint of approximately 20 degrees on the 
right and 15 degrees on the left.  He had severe flat feet 
bilaterally, while sitting as well as while ambulating.  He 
had complete loss of the arch of each foot along the plantar 
surface.  The pertinent diagnosis was bilateral pes planus.

The evidence against the veteran's claim includes the medical 
findings on examination.  The Board does not dispute the fact 
that the veteran has flat feet.  The fact remains, however, 
that the findings required for the 50 percent rating have not 
been met.  The Board points out that the March 2006 VA 
examination showed that the veteran was not using any 
assistive device, nor is there any indication that he uses 
orthotics.  The examination did not show marked pronation or 
extreme tenderness.  In sum, the evidence establishes that 
the veteran's bilateral flat feet are not productive of more 
than severe impairment. 

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his pes planus.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for bilateral flat feet.

	III.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The veteran has been granted service connection for 
gastritis/gastroesophageal reflux disease, evaluated as 
30 percent disabling; bilateral flat feet, evaluated as 
30 percent disabling; hemorrhoids, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
for perforated right eardrum, residuals of a tonsillectomy, 
varicocele, scar, plantar lesion of the left foot, scar, 
plantar lesion of the right foot and hearing loss, each 
evaluated as noncompensable.  The combined schedular rating 
is 70 percent.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due solely to his service-connected disabilities.

The record discloses that the veteran completed two years of 
college and that he has work experience in manual labor, in 
security and as a boxing instructor.  He reportedly last 
worked full-time in 1985.

It is not disputed that the veteran's service-connected 
disabilities result in some impairment in his ability to 
work.  It is significant to observe, however, that the VA 
outpatient treatment records associated with the claims 
folder reflect treatment primarily for nonservice-connected 
disabilities, including generalized anxiety disorder and 
chronic low back pain.  The veteran has not furnished any 
medical evidence demonstrating that he is unable to work due 
to his service-connected disabilities.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  The Board 
emphasizes that there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for varicose veins, the 
appeal is denied.

An increased rating for bilateral flat feet is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


